"Winslow, J.
I concur in the reversal of the judgment on the second ground discussed in the opinion, namely, that the plaintiff in error was charged with one crime, and convicted of an entirely different crime. I further think that when, upon the filing of an affidavit of prejudice, a circuit judge is called in to try a criminal case in the municipal court of Milwaukee county, only the judge of an adjoining circuit can be called in, as provided by ch. 218, Laws of 1883 (S. & B. Ann. Stats, sec. 4686a). This act applies by its very terms to the municipal court, while ch. 435, Laws of 1887 (S. & B. Ann. Stats, sec. 2624a), by its language, applies to circuit courts alone. By a familiar rule of construction, I think this latter act has not affected the former act so far as it relates to municipal courts. Therefore it seems to me that Judge Clementson had no authority or jurisdiction to try this case.
Pinney, J.
I concur in the judgment of reversal in this cause upon the second point discussed in the opinion of the court.
Newman, J. I concur in the opinion of Mr. Justice Cas-soday.